DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 7 and 9 thru 20 have been entered into the record.  Claims 8 and 21 have been cancelled.
Response to Amendment
The amendment to the abstract overcomes the abstract objection from the previous office action (3/25/2021).  The abstract objection is withdrawn.  The examiner notes to the applicant that the abstract is to be submitted on a separate sheet.
The amendment to the specification overcomes the specification objection from the previous office action (3/25/2021).  The specification objection is withdrawn.
The interpretation under 35 U.S.C. 112(f) remains for claim 19 (see previous office action).
The amendments to claims 4, 9 and 20 overcome the 35 U.S.C. 112(f) rejections from the previous office action (3/25/2021).  The 35 U.S.C. 112(f) rejections are withdrawn.
Allowable Subject Matter
Claims 1 thru 7 and 9 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments to move the indicated allowable subject matter from the previous office action (3/25/2021) into the independent claims.  The reason for allowance over the prior art of record is the same as the reason for indicating allowable subject matter in the office action of 12/11/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662